EXHIBIT 10.18


 
LOAN AGREEMENT
 
$1,500,000
 
 
Dated as of
 
February 13, 2013
 
 
by and between
 
ISRAMCO, INC.
A Delaware corporation
 
And JAY MANAGEMENT COMPANY LLC,
 
as the “Borrower”,
 
and
 
I. O. C. - ISRAEL OIL COMPANY, LTD.
 
As the “Lender”
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 LOAN AGREEMENT
 
THIS LOAN AGREEMENT (the “Agreement”), dated as of February 13, 2013, is made
and entered into by and between ISRAMCO, INC., a Delaware corporation and JAY
MANAGEMENT COMPANY LLC(collectively the “Borrower or "Isramco”) and I. O. C. -
ISRAEL OIL COMPANY, LTD. (the “Lender”).
 
WITNESSETH:
 
WHEREAS, Isramco Inc, a Delaware Corporation (“Isramco”);
 
WHEREAS, the Isramco desires to obtain financing in the amount of One Million
and Five Hundred Thousand Dollars ($1,500,000) from the Lender for any lawful
corporate purposes;
 
WHEREAS, the Lender is willing to extend the financing to Borrower upon the
terms and conditions herein set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree, as follows:
 
ARTICLE I

 
CERTAIN DEFINITIONS
 
When used herein, the following terms shall have the following meanings:
 
1.1 Business Day shall mean a day other than a Saturday, Sunday or a day upon
which banks in the State of Texas are closed to business generally.
 
1.2 Default Rate shall mean the Stated Rate plus 12 percentage points (12%) per
annum.
 
1.3 Effective Date shall mean February 13, 2013.
 
1.4 Event of Default shall mean any of the events specified in Section 7.1 of
this Agreement, and Default shall mean any event, which together with any lapse
of time or giving of any notice, or both, would constitute an Event of Default.
 
1.5 Governmental Authority shall include the country, the state, county, city
and political subdivisions in which any Person or such Person’s property is
located or which exercises valid jurisdiction over any such Person or such
Person’s property, and any Tribunal of any of them, including monetary
authorities, which exercises valid jurisdiction over any such Person or such
Person’s property.  Unless otherwise specified, all references to Governmental
Authority herein shall mean a Governmental Authority having jurisdiction over,
where applicable, Borrower, any of its Subsidiaries, any of Borrower’s
properties or the Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6 Governmental Requirement shall mean any Law, or other directive or
requirement (whether or not having the force of law), including, without
limitation, environmental laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.
 
1.7 Indebtedness shall mean any and all: (i) indebtedness, obligations and
liabilities of the Borrower to the Lender  incurred or which may be incurred
hereafter pursuant to the terms of this  Agreement or any of the other Loan
Documents, and any extensions, renewals, substitutions, amendments and increases
in amount thereof, including such amounts as may be evidenced by the Note and
all lawful interest thereon and other charges, and all reasonable costs and
expenses incurred by the Lender in connection with the preparation, filing and
recording of the Loan Documents, including attorneys fees (ii) all reasonable
costs and expenses, including attorneys’ fees, paid or incurred by the Lender in
enforcing or attempting to enforce collection of any Indebtedness and in
enforcing or realizing upon or attempting to enforce or realize upon any
collateral or security for any Indebtedness and in protecting and preserving the
Lender’s interest in the Indebtedness or any collateral or security for any
Indebtedness in any bankruptcy or reorganization proceeding, including interest
on all sums so expended by the Lender accruing from the date upon which such
expenditures are made until paid, at an annual rate equal to the Default Rate;
and (iii) sums expended by the Lender in curing any Event of Default or Default
of the Borrower under the terms of this  Agreement, the other Loan Documents or
any other security agreement or other writing evidencing or securing the payment
of the Indebtedness described herein, including the Note.
 
1.8 Law(s) shall mean all statutes, laws, ordinances, regulations, orders,
rules, codes, permits, franchises, licenses, certificates, writs, injunctions,
or decrees of the United States, any state or commonwealth, any municipality,
any foreign country, any territory or possession, or any Tribunal.
 
1.9 Loan shall mean the funds owing to the Lender by the Borrower pursuant to
the Loan Agreements.
 
1.10 Loan Documents means, on any date, this Agreement, the Note and all other
agreements relating to this Agreement entered into from time to time between
Borrower and the Lender and all other documents and certificates executed and
delivered to the Lender by the Borrower in connection with any of the foregoing,
as from time to time amended, supplemented, or otherwise modified and in effect
on such date.
 
1.11 Material Adverse Effect shall mean any material and adverse effect on (i)
the assets, liabilities, financial condition, business, operations, prospects or
affairs of the Borrower and its Subsidiaries taken as a whole; or (ii) the
ability of the Borrower and its Subsidiaries, taken as a whole, to carry out
their business on and after the Effective Date or as proposed as of the
Effective Date to be conducted or meet its obligations under the Loan Documents
on a timely basis.
 
1.12 Maturity Date shall mean, unless the Note is sooner accelerated pursuant to
this Agreement, February 13, 2018.
 
 
 

--------------------------------------------------------------------------------

 
 
1.13 Maximum Rate shall mean at any particular in question, the maximum rate of
interest which, under applicable law, may then be charged.  If such maximum rate
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to Borrower from time to time
as the effective date of each change in such maximum rate period.
 
1.14 Note shall mean the Note as described and defined in Article II and
attached as Exhibit A of this  Agreement, together with each and every
extension, renewal, modification, replacement, substitution and change in form
thereof which may be from time to time and for any term or terms effected.
 
1.15 Person shall mean and include an individual, a partnership, a limited
partnership, a limited liability company, a joint venture, a corporation, a
trust, an unincorporated organization, and a government or any department,
agency or political subdivision thereof.
 
1.16 Responsible Officer shall mean the chief executive officer, chief operating
officer, chief financial officer, president or managing director of the
Borrower.
 
1.17 Subsidiary shall mean (i) any corporation, at least 50% of the total
combined voting power of all classes of Voting Stock of which shall, at the time
as of which any determination is being made, be owned by the Borrower either
directly or through Subsidiaries; and (ii) any partnership, joint venture or
similar entity if at least a 50% interest in the profits or capital thereof is
owned by the Borrower, either directly or through Subsidiaries.
 
1.18 Stated Rate shall mean a rate per annum equal to LIBOR plus 6%; provided,
however, that if the Stated Rate ever exceeds the Maximum Rate, the Stated Rate
shall then and thereafter be fixed at a rate per annum equal to the Maximum Rate
then and from time to time thereafter in effect until the total amount of
interest accrued at the Stated Rate on the unpaid balance of this Note equals
the total amount of interest which would have accrued at the Maximum Rate from
time to time in effect.
 
1.19 Taxes shall mean all taxes, assessments, fees, or other charges or levies
from time to time or at any time imposed by any Laws or by any Tribunal as
hereafter defined.
 
1.20 Tribunal shall mean any municipal, state, commonwealth, Federal, foreign,
territorial or other sovereign, governmental entity, governmental department,
court, commission, board, bureau, agency or instrumentality.
 
1.21 Other Definitional Provisions. References to Sections, subsections,
Exhibits and Schedules shall be to Sections, subsections, Exhibits and
Schedules, respectively, of this Agreement unless otherwise specifically
provided.  Any of the terms defined in Article I may, unless the content
otherwise requires, be used in the singular or the plural depending on the
reference.  In this  Agreement, words importing any gender include the other
genders; the words including, includes and include shall be deemed to be
followed by the words without limitation; references to agreements and other
contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this  Agreement or any other Loan Document; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
LOAN
 
2.1 Loan.  Upon the terms and subject to the conditions hereinafter set forth,
the Lender agrees to loan to Borrower and/or Jay Management Company, LLC the sum
of ONE MILLION FIVE HUNDRED THOUSAND US Dollars ($1,500,000) (the “Loan”).  The
Loan will be funded on or before the Effective Date. The unpaid principal
balance and all accrued interest of the Loan are due and payable on the Maturity
Date.
 
2.2 Payments by Lender.  The Lender shall fund the Loan to Borrower, as
requested by Borrower, by wire transfer of immediately available funds by 11:00
a.m. Houston, Texas time to the account of the Borrower as designated by the
Borrower for such purpose by written notice to the Lender.
 
2.3  Note.  The Borrower shall execute and deliver to the order of the Lender a
promissory note in the original principal amount the Loan, the form of which is
annexed hereto as Exhibit A and hereby made a part hereof (hereinafter referred
to as the “Note”).  The Note shall be dated as of the Effective Date, and shall
provide for payment of principal and accrued interest on the Maturity Date.  The
Note shall bear interest on the unpaid balance of principal from time to time
outstanding and on any past due interest at an annual interest rate determined
pursuant to Section 2.6 hereof, but in no event at a rate greater than permitted
by applicable Law.  All payments received shall be applied first to accrued
interest and then to the outstanding principal amount owing on the Note.  All
payments and prepayments shall be made in lawful money of the United States of
America.  After maturity (whether by acceleration or otherwise) the Note shall
bear interest at the Default Rate, payable on demand.  Interest shall be
calculated on the basis of a year of 365 days, but assessed for the actual
number of days elapsed before full payment.
 
2.4 Proceeds of Loan.  Proceeds of the Loan shall be used for any other lawful
purpose.
 
2.5 Responsible Officer.  A Responsible Officer may, from time to time, notify
the Lender in writing of a change in the Responsible Officer.  From and after
the Lender’s receipt of such written notice, the Lender may rely on any such
request or certificate purportedly signed by any individual who has been so
designated as a Responsible Officer pursuant to this  Agreement unless or until
it receives written notice from a Responsible Officer of the deletion of a
Responsible Officer.
 
2.6 Interest Rates.
 
(a)           Interest Prior to Maturity.  Subject to the provisions and
limitations hereof, the outstanding principal balance of the Loan hereunder
shall accrue interest at the Stated Rate.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Interest After Maturity.  After the outstanding principal amount
of the Loan shall have become past due (by acceleration or past the stated
maturity date), such Loan shall bear interest for each day until paid (before
and after judgment) at the Default Rate.
 
2.7 Prepayments.  Borrower shall have the right at its option, from time to
time, to prepay the Loan in whole or part without premium or penalty at any
time.
 
2.8 Payments.  Accrued interest shall be payable annually on December 31, 2014,
December 31, 2015, December 31, 2016, December 31, 2017. All Principal and
accrued interest shall be payable on or before the Maturity Date.
 
2.9  Payments From Borrower.  All payments shall be payable to the Lender on the
day when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, and an action therefor shall immediately
accrue if not timely paid within applicable grace or curative periods herein
specified.  Such payments shall be made to the Lender at such location as Lender
may from time to time designate in writing in U.S. Dollars in funds immediately
available at such office without set off, counterclaim or other deduction of any
nature.  To the extent permitted by law, after there shall have become due (by
acceleration or otherwise), interest or any other amounts due from the Borrower
hereunder or under the Note (excluding overdue principal, which shall bear
interest as described in Section 2.6(b) hereof), such amounts shall bear
interest for each day until paid (before and after judgment), payable on demand,
at the Default Rate.
 
2.10 Full Payment.  All outstanding principal and accrued but unpaid interest on
the Note shall be due and payable at the Maturity Date.
 
ARTICLE III

 
CONDITIONS PRECEDENT TO LOANS
 
3.1 Conditions Precedent to Funding.  The effectiveness of this Agreement is
subject to the satisfaction of all of the following conditions on or prior to
the Effective Date (in addition to the other terms and conditions set forth
herein):
 
(a) Representations and Warranties.  The covenants, representations and
warranties set forth herein and in the other Loan Documents shall be true and
correct in all material respects on and as of the Effective Date, with the same
effect as though made on and as of the Effective Date.
 
(b) Note. The Borrower shall have executed and delivered to the Lender the Note
payable to the order of the Lender.
 
(c)  Other Information.  The Lender shall have received such other information,
documents and assurances as shall be reasonably requested by the Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees with the Lender that from the date hereof and
so long as this Agreement is in effect (by extension, amendment or otherwise)
and until payment in full of all Indebtedness and the performance of all other
obligations of the Borrower under this Agreement, unless the Lender shall
otherwise consent in writing:
 
4.1 Payment of Taxes and Claims.  The Borrower will pay and discharge or cause
to be paid and discharged all Taxes imposed upon the income or profits of the
Borrower or upon the property, real, personal or mixed, or upon any part
thereof, belonging to Borrower before the same shall be in default, and all
lawful claims for labor, rentals, materials and supplies which, if unpaid, might
become a Lien upon its property or any part thereof; provided, however, that the
Borrower shall not be required to pay and discharge or cause to be paid or
discharged any such Tax, assessment or claim so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and adequate book
reserves shall be established with respect thereto, and the Borrower shall pay
such Tax, charge or claim before any property subject thereto shall become
subject to levy of attachment or execution.
 
4.2 Maintenance of Existence.  The Borrower will do or cause to be done all
things necessary to preserve and keep in full force and effect its
organizational existence, rights and franchises and good standing in the State
of Delaware and as a foreign corporation qualified in such other jurisdiction(s)
in which the failure to maintain such qualification would have a Material
Adverse Effect.
 
4.3 Payment of Indebtedness/Performance of Obligations.  The Borrower will pay
the obligations under the Note according to the reading, tenor and effect
thereof and the Borrower hereby agrees to pay, when due and owing, all
Indebtedness, whether or not evidenced by the Note.
 
ARTICLE V

 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees with the Lender that from the date hereof and
so long as this Agreement is in effect (by extension, amendment or otherwise)
and until payment in full of all Indebtedness, unless the Lender shall otherwise
consent in writing:
 
5.1 Use of Loan Proceeds.  The Borrower shall not use any proceeds of the Loan
for any purpose other than those expressly permitted and contemplated by
this  Agreement, and in no event shall any loan proceeds be used for any purpose
that would create or cause a breach, violation or default or event of default
hereunder or under any of the other Loan Documents or violation of Regulations
T, U or X or any other regulation of the Board of Governors of the Federal
Reserve System or to violate Section 7 of the Securities Exchange Act of 1934 or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereinafter be in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lender to enter into this Agreement, and in consideration thereof,
the Borrower represents, warrants, and covenants as follows:
 
6.1 Good Standing, and Due Qualification.  The Borrower (a) is a limited
liability company duly formed, validly existing, and in good standing under the
laws of the State of Delaware; (b) has the power and authority to own its assets
and to transact the business in which it is now engaged or in which it is
proposed to be engaged; and (c) is duly qualified as a foreign corporation and
in good standing under the laws of each other jurisdiction in which such
qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect.  The initial
Responsible Officer of the Borrower has all necessary corporate power and
authority to execute and deliver this Agreement, the Note, and the other Loan
Documents to the Lender.
 
6.2 Litigation.  There is no action, suit, investigation or proceeding
threatened or pending before any Tribunal against or affecting the Borrower or
any properties or rights of the Borrower, which, if adversely determined, would
result in any material adverse change in the business or condition, financial or
otherwise, of the Borrower, or otherwise materially adversely affect the ability
of the Borrower to perform its obligations under this Agreement.  The Borrower
is not in default with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any Tribunal.
 
6.3 Conflicting Agreements and Other Matters.  To the best of Borrower’s
knowledge and belief, the Borrower is not in default in the performance of any
material obligation, covenant, or condition in any material agreement to which
it is a party or by which it is bound.  Neither the execution nor delivery of
any of the Loan Documents, nor fulfillment of, nor compliance with their
respective terms and provisions will conflict with, or result in a material
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any material violation of, or result in the creation of any Lien
(except those created by the Loan Documents) upon any of the properties or
assets of the Borrower pursuant to, or require any consent, approval or other
action by or any notice to or filing with any Tribunal (other than routine
filings after the Effective Date with the Securities and Exchange Commission,
any securities exchange and/or state blue sky authorities) pursuant to any award
of any arbitrator, or any agreement, instrument or Laws to which the Borrower is
subject.
 
6.4 Corporate Authorization.  The Borrower has duly authorized the execution and
delivery of each of the Loan Documents and the performance of their respective
terms.  No other authorizations, approvals, consents or actions of any other
Person are required as a prerequisite to the validity and enforceability of the
Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
EVENTS OF DEFAULT
 
7.1 Events of Default.  The occurrence of any one or more of the following
events shall constitute an Event of Default (whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of Law or
otherwise):
 
(a) Borrower shall fail to make any annual or other payment due on the Note, or
fail to pay any other fee, charge or assessment within thirty (30) days after
the same shall become due and payable (whether by extension, renewal,
acceleration, maturity or otherwise); or
 
(b) Any representation, warranty or certification of the Borrower made herein,
or in any other writing furnished in connection with or pursuant to any of the
Loan Documents shall have been incorrect, false or misleading in any material
respect on the date when made; or
 
(c) The Borrower shall fail to duly observe, perform or comply with any
covenant, agreement or term (other than payment provisions which are governed by
subparagraph (a) hereof) contained in this Agreement or any of the Loan
Documents and such default or breach shall have not been cured or remedied
within thirty (30) days following the date the Lender first notifies the
Borrower in writing; or
 
(d) Any of the following: (i) the Borrower shall be unable to pay its debts as
they mature, or shall make an assignment for the benefit of creditors or admit
in writing its inability to pay its debts generally as they become due or fail
generally to pay its debts as they mature; or (ii) an order, judgment or decree
is entered adjudicating the Borrower insolvent or an order for relief under the
United States Bankruptcy Code is entered with respect to the Borrower; or (iii)
the Borrower shall petition or apply to any Tribunal for the appointment of a
trustee, receiver, custodian or liquidator of the Borrower or of any substantial
part of the assets of the Borrower or shall commence any proceedings relating to
the Borrower under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debts, dissolution, or liquidation Law of any
jurisdiction, whether now or hereafter in effect; or (iv) any such petition or
application shall be filed, or any such proceedings shall be commenced, against
the Borrower and the Borrower by any act shall indicate its approval thereof,
consent thereto or acquiescence therein, or an order, judgment or decree shall
be entered appointing any such trustee, receiver, custodian or liquidator, or
approving the petition in any such proceedings, and such order, judgment or
decree shall remain unstayed and in effect for more than thirty (30) days; or
(v) the Borrower shall fail to make timely payment or deposit of any amount of
tax required to be withheld by such Borrower and paid to or deposited to or to
the credit of the United States of America pursuant to the provisions of the
Internal Revenue Code of 1986, as amended, in respect of any and all wages and
salaries paid to employees of the Borrower; or
 
(e) Any default or event of default under any of the other Loan Documents
following the lapse of any applicable curative or grace period provided therein.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2 Remedies.  Upon the occurrence of any Event of Default referred to in
Section 7.1, the Note and all other Indebtedness shall be immediately due and
payable, without notice of any kind.  Upon the occurrence of any other Event of
Default, and without prejudice to any right or remedy of the Lender under
this  Agreement or the Loan Documents or under applicable Law or under any other
instrument or document delivered in connection herewith, the Lender may declare
the Note and the Indebtedness, or any part thereof, to be forthwith due and
payable, whereupon the Note and the other Indebtedness, or such portion as is
designated by the Lender shall forthwith become due and payable, without
presentment, demand, notice or protest of any kind, all of which are hereby
expressly waived by the Borrower.  No delay or omission on the part of the
Lender in exercising any power or right hereunder or under the Note, the Loan
Documents or under applicable law shall impair such right or power or be
construed to be a waiver of any default or any acquiescence therein, nor shall
any single or partial exercise by Lender of any such power or right preclude
other or further exercise thereof or the exercise of any other such power or
right by such Person.  In the event that all or part of the Indebtedness becomes
or is declared to be forthwith due and payable as herein provided, Lender shall
have the right to set off the amount of all the Indebtedness of the Borrower
owing to such Person against, and shall have a lien upon and security interest
in, all property of the Borrower in such Person’s possession at or subsequent to
such default, regardless of the capacity in which such property is held,
including but not limited to any balance or share of any deposit, demand,
collection or agency account.  At any time after the occurrence of any Event of
Default, the Lender may, at its option, cause an audit of any and/or all of the
books, records and documents of the Borrower to be made by auditors satisfactory
to the Lender at the expense of the Borrower.  The Lender also shall have, and
may exercise, each and every right and remedy granted to it for default under
the terms of the other Loan Documents.
 
7.3 Application of Proceeds.  After the exercise of remedies provided for in
Section 7.2 (or after the Indebtedness automatically becomes immediately due and
payable as set forth in Section 7.2), any amounts received on account of such
Indebtedness shall be applied in the following order:
 
First:  to payment of that portion of the Indebtedness constituting fees,
indemnities, expenses or other amounts (other than principal and interest)
payable to the Lender (including fees, charges and disbursements of counsel);
 
Second:  to payment of accrued and unpaid interest on the Indebtedness;
 
Third:  to payment of unpaid principal of the Indebtedness;
 
and
 
Last: the balance, if any, after all of the Indebtedness has been indefeasibly
paid in full, to Borrower or as otherwise required by applicable Laws.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
MISCELLANEOUS
 
8.1 Notices.  Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and shall be either hand-delivered (by courier
or otherwise), mailed by certified mail, postage prepaid, or transmitted via
telex or facsimile to the respective addresses specified below, or, as to any
party, to such other address as may be designated by it in written notice to the
other parties:
 
If to the Borrower, to:


Isramco, Inc.
2425 West Loop South, Suite 810
Houston, TX 77027
Telephone No.:  713-621-6785
Facsimile No.:  (713) 621 – 3988
e – mail edyf@isramco-jay.com


If to the Lender, to:


I. O. C. - ISRAEL OIL COMPANY, LTD.
8 Granit St.
P.O.B. 10188
Petach-Tikva 49002
Israel
Phone:  972-3-922-922-5
e-mail:  office@isramco.com


All notices, requests, consents and demands hereunder will be effective when
hand-delivered or transmitted by telecopier or sent, answer-back received,
respectively, by the Lender to the notice address of the Borrower, or two (2)
Business Days after the date when mailed by certified mail, postage prepaid, in
each case given or addressed as aforesaid by either party hereto.
 
8.2 Place of Payment.  All sums payable hereunder shall be paid in immediately
available funds, at such location as may be designated from time to time in
writing by Lender.  If any interest, principal or other payment falls due on a
date other than a Business Day, then (unless otherwise provided herein) such due
date shall be extended to the next succeeding Business Day, and such extension
of time will, in such case, be included in computing interest, if any, in
connection with such payment.
 
8.3 Survival of Agreements.  All covenants, agreements, representations and
warranties made herein shall survive the execution and the delivery of Loan
Documents.
 
8.4 Parties in Interest.  All covenants, agreements and obligations contained in
this  Agreement shall bind and inure to the benefit of the parties hereto and
the respective successors and permitted assigns of the parties hereto, except
that the Borrower may not assign any of its rights or obligations hereunder or
under the Note without the prior written consent of the Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
8.5 Governing Law.  This  Agreement and the Note shall be deemed to have been
made or incurred under the Laws of the State of Texas and shall be construed and
enforced in accordance with and governed by the Laws of Texas except only where
the applicable remedial or procedural laws of the other jurisdictions are
situated are applicable thereto.  Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch 15
(which regulates certain revolving credit loan accounts and revolving tri-party
accounts) shall not apply to this Agreement or the Note.
 
8.6 Interest.  It is the intention of the parties hereto that the Lender shall
conform strictly to usury laws applicable to them.  Accordingly, if the
transactions contemplated hereby would be usurious as to the Lender under laws
applicable to it (including the laws of the United States of America or any
other jurisdiction whose laws may be mandatorily applicable the Lender
notwithstanding the other provisions of this  Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents, it is
agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to the Lender that is contracted for, taken,
reserved, charged or received by the Lender under any of the Loan Documents or
agreements or otherwise in connection with the Note shall under no circumstances
exceed the Maximum Rate, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by any Lender to the
Borrower); and (ii) in the event that the maturity of the Note is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this  Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to the Lender may never include interest greater than the Maximum
Rate, and excess interest, if any, provided for in this  Agreement or otherwise
shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by the Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by the Lender to the Borrower).  All sums paid or agreed to be paid to
the Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law, be amortized, prorated, allocated and spread
throughout the full term of the Loans evidenced by the Note until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the Maximum Rate.  If at any time and from time to time (i) the
amount of interest payable to the Lender on any date shall be computed at the
highest lawful rate applicable to the Lender pursuant to this Section 8.6; and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to Lender would be less than the amount of interest
payable to the Lender computed at the highest lawful rate applicable to the
Lender, then the amount of interest payable to the Lender in respect of such
subsequent interest computation period shall continue to be computed at the
highest lawful rate applicable to the Lender until the total amount of interest
payable to the Lender shall equal the total amount of interest which would have
been payable to the Lender if the total amount of interest had been computed
without giving effect to this Section 8.6.  To the extent that the Texas Credit
Title (V.T.C.A., Texas Finance Code  §§ 301.001 et seq.) is relevant to the
Lender for the purpose of determining the highest lawful rate, the Lender hereby
elects to determine the applicable ceiling rate under the Texas Credit Title by
the weekly ceiling from time to time in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
8.7 No Waiver, Cumulative Remedies.  No failure to exercise, and no delay in
exercising, on the part of the Lender, any right, power or privilege hereunder
or under any other Loan Document or applicable Law shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
of the Lender.  The rights and remedies herein provided are cumulative and not
exclusive of any other rights or remedies provided by any other instrument or by
law.  No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
 
8.8 Costs.  The Borrower agrees to pay to the Lender on demand all recording
fees and filing costs, all reasonable attorneys fees and reasonable legal
expenses incurred or accrued by the Lender in connection with and preparation,
negotiation, closing, administration, perfection, enforcement, refinancing,
renegotiation, restructuring, amendment, waiver or other modifications of this
Agreement and the Loan Documents or any amendment, waiver, consent or
modification to and of the Loan Documents.  In any action to enforce or construe
the provisions of this Agreement or any of the Loan Documents, the Lender shall
be entitled to recover its reasonable attorneys’ fees, disbursements of counsel
and all costs and expenses related thereto.
 
8.9 Right of Set - Off.  The Borrower hereby grants to the Lender a lien,
security interest and right of setoff as security for all Indebtedness and
obligations of the Borrower upon and against all deposits, credit, and property
of the Borrower, now or hereafter in the possession, custody, safekeeping or
control of such Person; and upon (a) the occurrence and during the continuance
of any Event of Default; and (b) the decision by the Lender to declare the Note
due and payable pursuant to the provisions of Article VII, the Lender is hereby
authorized at any time and from time to time, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final,
other than trust funds) at any time held and other indebtedness at any time
owing by the Lender to or for the credit or the account of the Borrower against
any and all of the Indebtedness of the Borrower now or hereafter existing under
this  Agreement and the Note, irrespective of whether demand under
this  Agreement or the Note shall have been made and although such Indebtedness
may be unmatured.  The Lender shall promptly notify the Borrower after any such
set off and application; provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of the
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set - off) that such Persons may
have at law, in equity or otherwise.
 
8.10 Headings.  The article and section headings of this Agreement are for
convenience of reference only and shall not constitute a part of the text hereof
nor alter or otherwise affect the meaning or interpretation of any provision
hereof.
 
8.11 Severability.  The unenforceability or invalidity as determined by a
Tribunal of competent jurisdiction, of any provision or provisions of
this  Agreement shall not render unenforceable or invalid any other provision or
provisions hereof.
 
8.12 Survival.  To the extent that any payments on the Indebtedness are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor-in-possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Indebtedness so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Liens, security interests,
rights, powers and remedies under this  Agreement shall continue in full force
and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
NO ORAL AGREEMENTS.  THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
8.13 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be as effective as delivery of a manually
executed counterpart of this Agreement.
 
8.14 Amendments.  No amendment or waiver of any provision of this  Agreement,
the Note, or any other Loan Document to which the Borrower is a party, nor any
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be agreed or consented to by the Lender and the
Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no amendment, waiver, or consent shall, unless in writing and signed by the
Lender and the Borrower, do any of the following:  (a) reduce the principal of,
or interest on, the Note or any fees or other amounts payable hereunder; (b)
postpone any date fixed for any payment of principal of, or interest on, the
Note or any fees or other amounts payable hereunder; (c) change the percentage
of the Commitment or of the aggregate unpaid principal amount of the Note; or
(d) change any provision contained in this Section 8.15.
 
8.15  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and
assigns.  The Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Lender.
 
IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered to the Lender, effective as of the day and year first above written by
the undersigned duly authorized corporate officer of the Borrower.
 
BORROWER:


ISRAMCO, INC.


By:                                                                                          
Haim Tsuff, Chief Executive Officer
 
 
LENDER:


I. O. C. - ISRAEL OIL COMPANY, LTD.


By:                                                                                          
Name: ____________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
PROMISSORY NOTE
 
 

US $1,500,000.00 Houston, Texas  February 13, 2013

 
 
FOR VALUE RECEIVED, ISRAMCO, INC., a Delaware corporation with offices at 2425
West Loop South, Suite 810, Houston, Texas 77027 (herein called the “Maker”),
promises to pay to the order of I. O. C. - ISRAEL OIL COMPANY, LTD. (herein
called the “Payee”) at its main office at 8 Granit St., P. O. B. 10188, Petach –
Tikva, 49002, Israel, or such other place as Payee may designate in writing from
time to time, in lawful money of the United States of America, the sum of ONE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS (US $1,500,000.00), payable as
follows:
 
(a)           Principal.  Principal shall be due and payable on the Maturity
Date (as defined below).
 
(b)           Interest.  All accrued interest shall be payable annually on
December 31, 2014, December 31, 2015, December 31, 2016 and December 31, 2017
until final maturity, when the entire unpaid principal balance and all accrued
interest shall be paid.  Interest shall accrue at the Stated Rate.
 
If any payment shall be due on a day that is not a business day, such payment
shall be due and payable on the next business day and interest shall accrue to
such day.
 
This Note shall be due and payable on or before February 13, 2018, being the
final maturity date of this Note (the “Maturity Date”) when the entire unpaid
principal balance and all unpaid accrued interest owing, together with all other
fees and charges, if any, will be due and payable in full.
 
"Stated Rate" means a rate per annum equal to LIBOR plus 6%; provided, however,
that if the Stated Rate ever exceeds the Highest Lawful Rate, the Stated Rate
shall then and thereafter be fixed at a rate per annum equal to the Highest
Lawful Rate then and from time to time thereafter in effect until the total
amount of interest accrued at the Stated Rate on the unpaid balance of this Note
equals the total amount of interest which would have accrued at the Highest
Lawful Rate from time to time in effect.
 
"Highest Lawful Rate" means, on any day, the maximum nonusurious rate of
interest permitted for that day by whichever of applicable federal or Texas laws
permits the higher interest rate, stated as a rate per annum.  On each day, if
any, that the Texas Credit Title (V.T.C.A., Texas Finance Code §§ 301.001 et
seq.) establishes the Ceiling Rate, the Ceiling Rate shall be the “weekly
ceiling” (as defined in the Texas Credit Title) for that day.  Payee may from
time to time, as to current and future balances, implement any other ceiling
under the Texas Credit Title by notice to Maker, if and to the extent permitted
by the Texas Finance Code.  Without notice to Maker or any other person or
entity, the Ceiling Rate shall automatically fluctuate upward and downward as
and in the amount by which such maximum nonusurious rate of interest permitted
by applicable law fluctuates.
 
 
 

--------------------------------------------------------------------------------

 
 
“Interest Period” shall mean shall mean the period commencing on the Effective
Date and ending on the numerically corresponding day every year thereafter.
 
Interest on this Note shall be computed for the actual number of days elapsed
and on the basis of a year consisting of 365 days, unless the Highest Lawful
Rate would thereby be exceeded, in which event, to the extent necessary to avoid
exceeding the Highest Lawful Rate, interest shall be computed on the basis of
the actual number of days elapsed in the applicable calendar year in which
accrued.
 
The payment of this Note is unsecured.
 
The Maker may at any time pay the full amount or any part of this Note without
the payment of any premium or fee.  All payments and prepayments hereon shall be
applied first to accrued interest and the balance to principal in the inverse
order of maturity.
 
All past due principal and interest on this Note shall bear interest at the
Highest Lawful Rate, or only if applicable law shall not provide a maximum
nonusurious rate of interest, then at the Stated Rate plus an additional twelve
percent (12%) per annum.
 
The Maker and any and all co-makers, endorsers, guarantors and sureties jointly
and severally waive notice (including, but not limited to, notice of intent to
accelerate and notice of acceleration), demand, presentment for payment, protest
and the filing of suit for the purpose of fixing liability and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to them or any of them, and each agree that his, her or its liability on
or with respect to this Note shall not be affected by any release of or change
in any security at any time existing or by any failure to perfect or to maintain
perfection of any lien on or security interest in any such security.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Texas and of the United States of America from time to time in effect.
 
If (i) any installment or payment of principal or interest of this Note is not
paid when due; or (ii) Maker or any drawer, accepter, endorser, guarantor,
surety, accommodation party or other person now or hereafter primarily or
secondarily liable upon or for payment of all or any part of this Note or any
person or entity which has pledged any security for the indebtedness evidenced
by this Note (hereinafter collectively called an “other liable party”) shall
die, or become insolvent (however such insolvency may be evidenced); or (iii)
any proceeding, procedure or remedy supplementary to or in enforcement of
judgment shall be resorted to or commenced against Maker or any other liable
party, or with respect to any property of any of them; or (iv) any governmental
authority or any court at the instance thereof shall take possession of any
substantial part of the property of or assume control over the affairs or
operations of, or a receiver shall be appointed for or take possession of the
property of, or a writ or order of attachment or garnishment shall be issued or
made against any of the property of Maker or any other liable party; or (v) any
indebtedness for which Maker or any other liable party is primarily or
secondarily liable shall not be paid when due or shall become due and payable by
acceleration of maturity thereof; or (vi) there is any occurrence of any event
of default under any security instrument or guaranty at any time securing or
guaranteeing payment of this or any other indebtedness of the Maker to the
Payee, whether now existing or which may exist in the future, or (vii) any event
or condition shall occur which shall permit the holder of any such indebtedness
to declare it due and payable upon the lapse of time, giving of notice or
otherwise; or (viii)  Maker of any other liable party (if other than a natural
person) shall be dissolved, wound up, liquidated or otherwise terminated, or a
party to any merger or consolidation without the written consent of Payee; or
(ix) if Maker or any other liable party shall sell substantially all or an
integral portion of its assets without the written consent of Payee; or (x)
Maker or any other liable party fails to furnish financial information requested
by Payee or if Maker or any other liable party furnishes or has furnished any
financial or other information or statements which are misleading in any
respect; or (xi) if Payee in good faith either believes the prospect of
repayment of this Note is impaired or deems itself insecure; thereupon, at the
option of Payee, this Note and any and all other indebtedness of Maker to Payee
shall become and be due and payable forthwith without demand, notice of default
or of intent to accelerate the maturity hereof, notice of acceleration of the
maturity hereof, notice of nonpayment, presentment, protest or notice of
dishonor, all of which are hereby expressly waived by Maker and each other
liable party.
 
 
 

--------------------------------------------------------------------------------

 
 
In addition to all principal and accrued interest on this Note, Maker agrees to
pay (a) all reasonable costs and expenses incurred by Payee in collecting this
Note to abate probate, reorganization, bankruptcy or any other proceedings, and
(b) reasonable attorneys fees when and if this Note is placed in the hands of an
attorney for collection after default.
 
Each Maker and all sureties and endorsers of this Note, and each party hereafter
assuming or otherwise becoming liable hereon: (i) agree to any substitution,
exchange or release of any such security or the release of any party primarily
or secondarily liable hereon; (ii) agree that the Payee or other holder hereof
shall not be required first to institute suit or exhaust its remedies hereon
against the Maker or others liable or to become liable hereon or enforce its
rights against any security herefor in order to enforce payment of this Note by
it; and (iii) consent to any extensions or postponement of time of payment of
this Note and to any other indulgence with respect hereto without notice thereof
to any of them.
 
All agreements between the Maker hereof and the Payee, whether now existing or
hereafter arising and whether written or oral, are hereby expressly limited so
that in no event, whether by reason of acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid to the Payee for the use,
forbearance, or detention of the money to be loaned hereunder or otherwise
exceed the Highest Lawful Rate.  If fulfillment of any provision hereof or of
any mortgage, loan agreement, or other document evidencing or securing the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law,
then, ipso facto, the obligation to be fulfilled shall be reduced to the limit
of such validity; and if the Payee shall ever receive anything of value deemed
interest under applicable law which would exceed interest at the Highest Lawful
Rate, an amount equal to any excessive interest shall be applied to the
reduction of the principal amount owing hereunder and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
hereof, such excess shall be refunded to the Maker.  All sums paid or agreed to
be paid to the Payee for the use, forbearance, or detention of the indebtedness
of the Maker to the Payee shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness until payment in full so that the rate of interest on account of
such indebtedness is uniform throughout the term thereof.  The provisions of
this paragraph shall control all agreements between the Maker and the Payee.
 
IN WITNESS WHEREOF, the undersigned Maker has duly executed this Note effective
as of the day and year above first written.
 

 
 
ISRAMCO, INC.
 


 
By: _________________________________
 
Haim Tsuff, Chief Executive Officer
 
 

 